HAROLD L. LOWENSTEIN, Judge,
concurring.
I concur in the result that the case should be reversed and remanded for internal inconsistencies in the trial court’s order. I do not concur as to language in the majority opinion relating to lack of finality where the foster care parents may still have custody. The interests of foster parents in their petition to adopt under chapter 453 are simply not the same as the juvenile officer or guardian ad litem in a case brought under the auspices of chapter 211. In a chapter 211 case, where the child is not returned to the natural parents, there is still continuing control and no finality. In a chapter 453 case, denial of termination defeats the adoption.
The majority opinion potentially dampens any attempt by prospective adoptive parents who are foster parents to seek appellate review or obtain relief from a juvenile court’s decision denying the termination of the natural parents’ rights portion of the adoptive parents petition brought under § 453.040(8).1 Under § 453.040(8),2 a person wishing to adopt can include a count for involuntary termination of parental rights under the same grounds and upon the same proof as required in § 211.447.
To deny jurisdiction of an appeal by prospective adoptive parents in a Chapter 453 proceeding, solely on the basis of lack of finality, which would be determined by whether or not the foster parents had physical custody at the time of the termination hearing, creates a Catch-22 situation. If the count for termination is in favor of the natural parent, the adoption proceeding is rendered dead — the adverse termination judgment, rightly or wrongly determined, is not appealable, but makes any adoption proceeding based on the facts as tried, finally at an end. “Consent of the natural parents or involuntary termination of their parental rights is a prerequisite to any adoption.” In re K.L.C., 9 S.W.3d 768, 772 (Mo.App.2000). Appellants in a § 453.040(8) case should be afforded the right to appeal — either from the denial of their first count for termination, or from the denial of their subsequent count for adoption, regardless of whether they have physical custody. The adverse ruling on either count effectively ends the purpose of their petition, which is the attempt to adopt. K.L.C. pointed clearly to termination being a prerequisite to an adoption count.
A similar situation occurred in In re Williams, 672 S.W.2d 394 (Mo.App.1984). The appellants there were prospective adoptive parents who did not have custody (the child was with a foster family under DFS supervision). The parents “voluntarily terminated” their parental rights. The appellants’ petition sought to have custody transferred to them so they could adopt under Chapter 453. After denial of the custody petition and appeal, the Eastern District en banc first considered whether the ruling was appealable. The court said, “denial of transfer of custody, which is a prerequisite to this type of adoption, disposes of the adoption issue. Here the court order specifically denies the transfer of custody, which has the ef-*591feet of denying the petition for adoption. As all the issues are resolved, the order is appealable.” Id. at 395. The only difference between Williams and this case is that the prerequisites of the prospective parents were different. In Williams, the appellants needed custody to adopt; here the appellants could not adopt unless parental rights were terminated.
Under § 512.020, any party aggrieved by a final judgment in any civil cause and not prohibited by the Constitution nor clearly limited by statute may appeal. There is nothing in Chapter 453 that in any way prohibits or limits a prospective parent from taking an appeal in a Chapter 453 adoption action. There is no suggestion here such persons are not “aggrieved” within the meaning of being able to prosecute an appeal. Since a movant in a Chapter 453 petition must by his or her first count seek and obtain a termination before addressing worthiness for adoption, denial of termination ends the matter. The petition to adopt is at an end. Under the majority’s ruling that finality may be lacking and that another petition to terminate may later be brought, a serious and unanswered question remains as to whether res judicata and collateral estoppel apply to the facts relied upon in the Chapter 453 termination portion of the trial.
Finally, I would hold that R.D. by Reine v. I.D., 778 S.W.2d 848 (Mo.App.1989) does not affect the disposition of the jurisdictional issue under the facts in this case, or in cases where foster parents maintain physical custody. These petitioners, in order to adopt, must terminate parental rights. Section 453.040(8) allows them to file a petition for termination as a count in their adoption petition. The absolute crux of the case at bar is whether there will be judicial review of the decision not to terminate on the facts adduced at trial. R.D. involved an appeal by a guardian ad litem in a chapter 211 termination brought by the juvenile officer. The trial court denied termination. Custody there never changed from the custodians, so the guardian’s interest in the child’s welfare was not compromised as would have been the case had the youngster been returned to a supposedly bad parent. In Interest of L.M.B., 45 S.W.3d 892 (Mo.App.2001) differs from R.D. only in the aspect that the appellant was the juvenile officer.
The trial court’s judgment in R.D. did not end the guardian’s interest in the matter; such is not true in cases such as this one, which are initiated under chapter 453. The only possible bearing R.D. might have is dicta referring to the possibility of a later order of termination “based on different grounds or additional evidence.” 778 S.W.2d at 851. This language lends some authority to the proposition that the grounds, facts and issues tried which resulted in the judgment entered by the trial court may not be relitigated in a subsequent termination action. If indeed the termination decision is truly not final as to the only party in a chapter 453 termination who would have standing to appeal a decision not to terminate, then it could be argued the same issues just tried could be relitigated in a subsequent action against the natural parent, either under § 211.447 or under chapter 453 by a private person seeking to adopt. Such a result would raise due process concerns vis-a-vis the natural parent. Moreover, it is arguable that relitigating the same issues could be barred by collateral estoppel or res judica-ta, thus harming petitioners under chapter 453.
Even though the right to appeal is purely statutory, appeals are to be favored, and in certain instances in the interest of justice aggrieved parties should be given the right to appeal. In re Moore’s Estate, 354 Mo. 240, 189 S.W.2d 229, 233 (1945). The *592policy of this state with reference to appeals has always been liberal. In Re Doe Run Lead Co., 283 Mo. 646, 223 S.W. 600, 606 (1920). There is no statutory authority to deny appellate review to the adoptive parents of the juvenile court’s determination on termination under a § 453.040(8) petition.
If the legislature decides there should be no appeal by foster parents seeking a termination prior to adoption, then it can say so. I would therefore delete from the majority opinion language implying a lack of finality as a bar to appealability under a § 453.040(8) petition. Other than these concerns, I concur with the majority.

. Under a chapter heading of "Adoption and Foster Care Adoption”, Section 453.040(8) reads:
A parent whose rights to the child may be terminated for any of the grounds set forth in section 211.447, RSMo, and whose rights have been terminated after hearing and proof of such grounds as required by sections 211.442 to 211.487, RSMo. Such petition of termination may be filed as a count in an adoption petition.


. All further statutory references are to RSMo 2000.